OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-6, in the reply filed on 10 December 2020 is acknowledged. Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. As such, claims 1-6 are under consideration and examined on the merits. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 24 October 2018, 07 April 2020, and 15 October 2020, respectively, have been considered in full by the Examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, please strike the phrase (glass with a leg), as the phrase constitutes an additional descriptor for the recited species “a stem glass”, where said descriptor constitutes awkward claim language and is appropriately set forth in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0151370; “Chang”).
Regarding claim 1, Chang discloses a glass container including a main body having a lubricious coating positioned on the outer surface thereof [Abstract; 0009, 0073, 0168]. The glass composition of the container is not limited, but is typically an alkali-aluminosilicate glass which includes sodium oxide, where sodium oxide facilitates the ion exchangeability of the composition in order to chemically strengthen the glass [0130, 0137, 0140, 0141; Table 2]. The lubricious coating is, inter alia, a tenacious inorganic coating which is generally insoluble in water and/or organic solvents and exhibits resistance to degradation from exposure to high temperatures [0207-0209]. The coating is, inter alia, a metal oxide coating such as TiO2 (titanium dioxide) or SnO2 (tin dioxide) [0209] (hereinafter, respectively, “titanium oxide” and “tin oxide”), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected any of the recited metal oxide coating species, including those cited above, from the finite list disclosed by Chang for use as the metal oxide coating (see MPEP 2143(I)(E), 2144.07). Chang discloses that the titanium oxide or tin oxide coatings can be applied using chemical vapor deposition (hereinafter “CVD”) [0209]. The lubricious coating has a thickness that is less than 100 nm, including less than 50 nm [0223], of which overlaps and therefore renders prima facie obvious the claimed range of 40 to 50 nm (see MPEP 2144.05(I)). 
Regarding the limitation in claim 1 of “in a depth profile obtained by X-ray photoelectron spectroscopy (XPS) analysis, an atomic percentage of sodium at a point where a tin or titanium profile intersects a silicon profile being 2% or less”, it is noted that the Examiner is interpreting said limitation as the percentage of sodium which is present at the interface between the surface of the glass container main body and the 
It is noted that paragraphs [0078-0080] recite “By making the sodium concentration in the surface region of the glass container smaller than the specific value (i.e., 2% as claimed) in this manner, it is possible to reduce the adverse effect of the sodium salt caused by reaction of sodium with chlorine or the like…As a result, the coating film is dense, has high strength and has no pinholes cause by the sodium salt. More specifically…a large number of pinholes are generated in the oxide coating film formed by the conventional method. Alkaline cleaning solutions permeate through the pinholes, erosion and expansion of the pinholes occur, and eventually the coating film falls off. For this reason, it seems that the light is scattered and the surface of the glass is whitened. The pinholes are thought to be due to the reaction of sodium in the glass surface region with chlorine contained in the raw material of tin oxide or titanium oxide, this reaction producing sodium chloride crystals and causing the crystals to fall off from the coating film. According to the invention, since the sodium in the surface region of the glass can be eliminated or the amount thereof can be greatly reduced, generation of sodium chloride which causes pinholes can be reduced”. 
In view of the aforecited, it is noted that Chang is silent regarding the specific amount of sodium present at the interface being 2% or less as claimed. However, Chang discloses that the outer surface of the glass container (upon which the lubricious coating is positioned) includes a compressively stressed layer which extends from the outer surface to a depth into the wall thickness thereof, including up to about 150 µm 
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). As such, the glass container of Chang, set forth above, reads on the limitations of claim 1. 
Regarding claims 2-4, Chang is silent regarding the tin or titanium oxide coating film having a surface hardness range from 7000 to 8500 N/mm2 (claim 2); is silent regarding the coating film having a surface roughness of 15 nm or less (claim 3); and is silent regarding the coating film having a scratch strength of 8 kg or more (claim 4)
However, Applicant’s specification does not indicate how to control or adjust any of the aforesaid properties of the coating film. In other words, the specification does not teach or suggest how to form the coating film in order to achieve the aforesaid property ranges. Rather, the specification indicates that chemical vapor deposition may be utilized [0068, 0069, 0088], where said coating film having a thickness within the claimed range exhibits the aforesaid properties within the respective ranges [0129-0148; Table 3]. 
Therefore, given that the glass container of Chang, set forth above, is substantially identical to the claimed and disclosed glass container in terms of the coating thickness of the tin or titanium oxide coating; the method of forming the aforesaid coating being chemical vapor deposition; the species of metal oxide of the coating being tin or titanium; and the absence of sodium ions at the interface of the coating and the outer surface of the container, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the tin or titanium oxide coating of Chang would have inherently exhibited a surface hardness ranging from 7000 to 8500 N/mm2, a surface roughness of 15 nm or less, and a scratch strength of 8 kg or more, thereby meeting the limitations of claims 2, 3, and 4, respectively. 
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Regarding claim 5, as set forth above regarding claim 1, Chang discloses that the tin or titanium oxide coating is formed on the outer surface of the container main body. 
Regarding claim 6, Chang discloses that the glass container is not limited in its shape, and may be a bottle or other beverage container [0086, 0159], of which at least reads on the claimed bottle species. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Postupack et al. (US 2004/0221615; “Postupack”) in view of Amano et al. (JP H03-131547; “Amano”) (copy and machine translation provided herewith, said translation relied upon for the basis of the rejection). 
Regarding claim 1, Postupack discloses a method for strengthening glass bottles, jars, drinking or wine glasses, or any glassware, including jugs and dinnerware, and thus discloses the bottles, etc. formed via said method [Abstract; 0016, 0017, 0042]. In a specific embodiment [0058; Figure 5], the method comprises forming a glass bottle either by a press-and-blow or blow-and-blow process where said glass is typically soda-lime glass [0006, 0022], its temperature immediately after having been formed being above the annealing point, such as approximately 600°C or 650°C depending on the materials and bottle wall thicknesses utilized [0044, 0053, 0058]. Next, the bottle is exposed to a series of nozzles emitting a combustible gas (i.e., flame polishing), for example (but not limited thereto), air-methane, oxy-methane, air-acetylene, or oxy-acetylene, for a time of from 0.1 to 10 seconds, of which raises the (outer) surface temperature of the glass to well beyond the annealing point, such as above 650°C, or for example (i.e., not limited thereto), 20 to 45 CTU (coating thickness units) – approximately 80 to 180 Angstroms, i.e., 8 to 18 nm. [0053, 0070]. 
Postupack is silent regarding the coating film having a specific thickness of from 40 to 50 nm, and is silent regarding the amount of sodium present at the interface of the coating film and glass container surface being 2% or less. 
Amano discloses a glass bottle and method of improving the strength and alkali resistance thereof by forming a tin oxide coating film on the surface of the glass bottle at a high temperature [p 2]. Specifically, Amano teaches that the glass bottle having an outer surface temperature of 550 to 700°C is exposed to tin oxide precursors which enable tin oxide film formation thereon having a thickness of from 400 to 1000 Angstroms (i.e., 40-100 nm), where said thickness is attributed with increased alkali resistance [p 2, 4-6]. Additionally, Amano teaches that outside of the lower and upper bounds of the aforesaid coating thickness range, respectively, durability becomes decreased and peel-ability becomes increased [p 5]. One of ordinary skill in the art recognizes that the tin oxide film deposition process disclosed by Amano is chemical vapor deposition. As such, Amano reasonably teaches that it was known in the art before the effective filing date of the invention to form (hot-end) tin oxide coatings on the surface of glass bottles at high temperatures (above 550°C) via chemical vapor 
Postupack and Amano are both directed toward (soda-lime) glass bottles which have formed thereon at temperatures above 550°C, including above 600°C, protective tin oxide coatings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the tin oxide coating of Postupack having a thickness of from 40 to 100 nm, as taught by Amano, in order to have formed the glass bottle having the tin oxide coating on the outer surface thereof which would have exhibited increased alkali resistance, or additionally or alternatively, because said thickness range would have been recognized within the art as suitable for tin oxide coatings applied on glass bottles required to exhibit chemical/alkali resistance (see MPEP 2144.07). 
Additionally, as set forth above, given that Postupack discloses that the tin oxide coating can be formed via any hot-end coating method known in the glass-making art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized chemical vapor deposition to have formed the coating, as taught by Amano, as CVD would have been recognized within the glass-making art as suitable therefor (see MPEP 2144.06 and 2144.07). 
The method and container formed therefrom of modified Postupack would have comprised all of the features set forth above, where the thickness of the tin oxide coating formed on the outer surface of the glass bottle would have been from 40 to 100 nm, of which overlaps and therefore renders prima facie obvious the claimed range of 
Regarding the recitation in claim 1 of “in a depth profile obtained by X-ray photoelectron spectroscopy (XPS) analysis, an atomic percentage of sodium at a point where a tin or titanium profile intersects a silicon profile being 2% or less”, Applicant’s specification discloses that the method of forming the coated glass container includes a first step of molding a container main body [0021], a second step of conducting a heat treatment on the container while maintaining the container main body at a temperature of 580°C or higher, including from 600 to 770°C [0022, 0024], where the heat treatment includes a flame treatment utilizing a flame contact time of from 0.5 to 2 seconds [0026], where said heat treatment is sufficient to desorb sodium ions in a surface region of the container main body [0022, 0063]. Specifically, the specification indicates that the temperature of the container main body being held within the aforesaid range (580°C or higher) and being exposed to the flame treatment results in sodium desorbing from the surface region of the glass container resulting in the claimed amount of 2% or less [0066, 0076, 0078-0080]. 
Given that the method and container formed therefrom of modified Postupack, set forth above, is substantially identical to Applicant’s claimed container and disclosed method of forming in terms of: maintaining the main body temperature above 600°C after formation of the container; exposing the container to a flame treatment utilizing oxygen or air as an oxidizer for a period of time from 0.1 to 10 seconds (of which Applicant discloses is sufficient to desorb sodium from the surface of the glass container); forming the tin oxide coating on the outer surface of the glass container at 
Regarding claims 2-4, modified Postupack is silent regarding the tin oxide coating film having a surface hardness range from 7000 to 8500 N/mm2 (claim 2); is silent regarding the coating film having a surface roughness of 15 nm or less (claim 3); and is silent regarding the coating film having a scratch strength of 8 kg or more (claim 4). 
However, Applicant’s specification does not indicate how to control or adjust any of the aforesaid properties of the coating film. In other words, the specification does not teach or suggest how to form the coating film in order
Therefore, given that the glass container of modified Postupack, set forth above, is substantially identical to the claimed and disclosed glass container in terms of the coating thickness of the tin oxide coating; the method of forming the aforesaid coating being chemical vapor deposition; the species of metal oxide of the coating being tin; the reduction or absence of sodium ions at the interface of the coating and the outer surface of the container; and the method of reducing or eliminating said sodium ions at the interface being at least a flame treatment where the container main body is maintained within the disclosed temperature ranges, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the tin oxide coating of modified Postupack would have inherently exhibited a surface hardness ranging from 7000 to 8500 N/mm2, a surface roughness of 15 nm or less, and a scratch strength of 8 kg or more, thereby meeting the limitations of claims 2, 3, and 4, respectively. 
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)).
Regarding claim 5, as set forth above regarding claim 1, modified Postupack discloses that the tin oxide coating is formed on the outer surface of the container main body.
Regarding claim 6, as set forth above regarding claim 1, modified Postupack discloses that the glass container is in the form of a bottle, but may also be in the form of a mug or other glassware.


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 3,743,491 to Poole et al. – discloses forming a tin oxide coating on glass surfaces at elevated temperatures, and then while remaining at elevated temperatures, subjecting the coated-glass to ion exchange where potassium ions are exchanged for sodium ions in the glass surface, said diffusion/exchange occurring through the tin oxide coating [Abstract; cols 2-4]
US 3,772,135 to Hara et al. – discloses forming compressively stressed layers in glass articles to increase strength, where the compressively stressed layers are formed via exchange of sodium ions in the glass surface for potassium ions in a bath into which the glass article is immersed, where said compressively stressed layer can be formed to a desired depth [Abstract; cols 2 and 3]
US 4,164,402 to Watanabe – discloses a method for decreasing the amount of extractable alkali from the internal surface and external surface of glass containers which typically comprise a tin or titanium oxide coating on the outer surface thereof, said coating formed via CVD [Abstract; col 1, 37-68; col 2, 15-42], as well as teaches alternatives for achieving reduction in extractable alkali, including exposure to fluoride ions [col 3, 1-12]
US 4,828,880 to Jenkins et al. – discloses a process of forming a silica coating on a hot glass surface via deposition of silica precursor materials, where said silica coating functions as an under-layer which acts as a barrier to prevent migration of alkali metal ions from the glass toward an alkali metal ion-sensitive over-layer, typically formed of tin oxide [col 2, 49-66; col 3, 15-26] 
US 2001/0040143 to Jang et al. – discloses a method for extracting sodium elements from a glass surface via chemical etching in order to improve suppression of the reaction between leaching sodium and water vapor and to improve the adhesive strength between the glass substrate and a metal or 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782